Citation Nr: 0208665	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION


The veteran served honorably as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States from 
November 1, 1943 to August 31, 1945.  The veteran died in 
1995, and the appellant, the widow of the veteran, seeks 
service connection for the cause of the veteran's death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999, 
from the Manila, the Republic of the Philippines regional 
office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death.

This matter was previously before the Board in November 2000, 
at which time entitlement to service connection for the cause 
of the veteran's death was denied.  The appellant appealed 
the Board's November 2000 decision to the United States Court 
of Appeals for Veterans Claims (Court). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
As a result of new law, the Court vacated the Board's 
decision and remanded the matter in January 2002.  


FINDINGS OF FACT

1.  The duty to notify and assist the appellant has been 
satisfied and all available evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  The official death certificate shows that the veteran 
died in 1995, decades after service, of cardio-respiratory 
arrest with an antecedent cause of "COPD [chronic 
obstructive pulmonary disease], emphysematous" and an 
underlying cause of small cell carcinoma. 

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.

4.  COPD, emphysema and small cell carcinoma were not shown 
until many years after service. 

5.  The record contains no competent evidence relating the 
cause of the veteran's death to military service.   


CONCLUSION OF LAW

A disorder incurred in or aggravated by wartime service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113; 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An informal claim for dependency and indemnity compensation 
was received in June 1996 in which the appellant claimed that 
the cause of the veteran's death was due to service.  A 
formal claim was received in March 1998 with a copy of the 
marriage certificate showing the date of marriage in May 
1953.  


Background

The report of a service discharge examination dated in March 
1946 notes that the veteran had no significant diseases, 
wounds or injuries; that his lungs were normal; and that a 
chest X-ray was negative. 

The veteran filed an initial claim for VA disability benefits 
in September 1974, seeking entitlement to service connection 
for ulcer disease.  Evidence received in that claim includes 
a statement from his private physician who claimed to have 
treated the veteran in service and after service for 
abdominal complaints, and August 1974 hospital records 
showing diagnosis of duodenal ulcer and URI (upper 
respiratory infection) and a March 1974 X-ray report that 
shows a diagnosis of duodenal ulcer.  

Various lay affidavits were received in the mid-1970s, none 
of which relates that the veteran had any 
pulmonary/respiratory problems during or after service.  

The record reflects that the veteran received VA outpatient 
treatment on various occasions in the early 1980s and that 
the diagnosis was peptic ulcer disease. 

VA Form 10-9014 reflects that the veteran had been treated on 
numerous occasions by VA from February 1982 to March 1983 and 
that the diagnosis was peptic ulcer disease.  

The RO secured records from Calamba Doctors' Hospital, which 
show that the veteran was hospitalized for a few days in July 
1995 for difficulty breathing.  The admitting diagnosis was 
small cell carcinoma.  The history noted was that the veteran 
had had a consultation in California where small cell 
carcinoma had been diagnosed and, apparently, he had been 
advised to undergo surgery.  He had refused surgery because 
he preferred to be with his family.  Bronchial brush cytology 
and bronchial alveolar lavage testing revealed malignant cell 
features consistent with small cell carcinoma.  A chest X-ray 
revealed left pleural effusion and a left hilar mass.  The 
final diagnoses were small cell carcinoma, extensive; COPD, 
and emphysema.  

A statement dated in July 1995, by a doctor at Calamba 
Medical Center notes that since earlier that month the 
veteran had been under his medical care for small cell 
carcinoma.  

The veteran was admitted again to Calamba Doctors' Hospital 
in August 1995, and died the following day.  The admitting 
and final diagnoses were small cell carcinoma, COPD, and 
emphysema.  At the time of admission late at night, the 
veteran complained of difficulty of breathing, which 
apparently had started one day prior to admission.  He died 
several hours after admission.  

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2001).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection may be granted for cancer if manifested to 
a degree of 10 percent disabling within one year, and for 
pulmonary tuberculosis if manifested to a degree of 10 
percent disabling within three years, following separation 
from service.  38 C.F.R. §§ 3.307, 3.309 (2001).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2001).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2001).  

Analysis
Preliminary Matter: Duty to Assist

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist the appellant have been 
fulfilled.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  In July 1998 the RO wrote to the appellant 
informing her that during the veteran's lifetime, he was not 
service-connected for any disability.  The RO described the 
evidence needed to establish service connection for the cause 
of death.  The appellant was requested to furnish pertinent 
information regarding VA and non-VA health care providers who 
had treated the veteran for the conditions of chronic 
obstructive pulmonary disease and small cell carcinoma, from 
the date of the veteran's discharge from service until the 
date of his death.  Authorization forms for release of 
records were provided to the appellant so that the RO could 
obtain any private medical evidence identified.  She was 
advised that she could submit a medical statement relating 
the fatal diseases to service.  She was also advised the RO 
had requested records from Calamba Doctors Hospital, which 
were subsequently received.  The appellant notified the RO 
that the hospital where the veteran died (Calamba Doctors 
Hospital) had advised her that the veteran's records had been 
sent to the RO.  The RO has provided the specific laws and 
regulations pertaining to service connection for the cause of 
death.  In light of the above, the Board finds that the duty 
to notify has been sufficiently complied with in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).

The duty to assist also has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including service medical 
records, and post service evidence identified by the 
appellant and authorized by her to be released to VA, 
including the terminal hospital records.  The Board concludes 
that there is no need for a medical opinion to be obtained 
inasmuch as the veteran's fatal respiratory disorders were 
first shown decades after service and the competent evidence 
does not link them to service.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the death was caused by a 
disability for which service connection had been established 
at the time of death or for which service connection could 
have been established.  Although the appellant contends in 
her substantive appeal that the veteran was treated for 
pulmonary tuberculosis and carcinoma within one year from the 
date of separation from service, she has presented no medical 
evidence supporting that allegation and has not identified 
any medical care provider or other individual who could 
provide competent evidence to substantiate her claim.  In 
fact, there is no medical evidence that the veteran ever had 
pulmonary tuberculosis or that tuberculosis played any role 
in his death.  

The service medical records are negative for any lung 
disorder and there is no competent evidence of small cell 
carcinoma, COPD or emphysema until decades after service.  
Accordingly, service connection for lung cancer is not 
warranted on a presumptive basis under 38 C.F.R. § 3.307, 
3.309.  Moreover, there is no medical evidence that relates 
COPD, emphysema, or small cell carcinoma to service.  The 
medical records received in support of the claim pertain to 
the veteran's medical treatment approximately 50 years after 
service and provide no link by history or otherwise between 
any pulmonary disorder and service.  Thus, the Board finds 
that the record is devoid of any competent and probative 
evidence that the diseases shown to have caused the veteran's 
death were incurred in service.  Rather, the evidence shows 
that when the veteran was treated by VA in the early 1980s, 
the only diagnosis reported was peptic ulcer.  The first 
mention of respiratory disorders was in the 1990s.  

The appellant, ostensibly untrained in medicine, has offered 
only her own unsupported contentions as to a link between the 
veteran's death and service.  While the appellant is 
competent to testify to observable symptoms of the veteran's 
condition, she is not competent to offer evidence that 
requires medical knowledge or expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
credible medical evidence, the appellant's statements are 
insufficient to support a claim for service connection for 
the cause of the veteran's death.  The appellant's opinion as 
to medical diagnoses or causation does not constitute 
cognizable evidence since these matters amount to a medical 
question and require medical evidence.  Thus, lacking any 
competent evidence to support the appellant's claim, there is 
no benefit of the doubt to be afforded the appellant and no 
basis for service connection for the cause of the veteran's 
death.  See 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

